EXHIBIT 10.1

EMPLOYMENT AGREEMENT

          THIS AGREEMENT dated September 18, 2006 is entered into by Newpark
Resources, Inc.  (the “ Company ”), a Delaware corporation, and James E. Braun
(the “ Executive ”) and is intended to incorporate and accurately reflect all
prior negotiations, discussions, or agreements between the parties.

          WHEREAS, the Company desires to employ a Vice President and Chief
Financial Officer to enhance shareholder value and grow the Company’s business
to its maximum potential, and as Executive has represented himself as qualified
to achieve these objectives, and as the parties mutually desire and agree to
enter into an employment relationship by means of this Employment Agreement.

          NOW, THEREFORE in consideration of the promises and mutual covenants
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is mutually covenanted and
agreed by and between the parties as follows:

1. Employment of Executive

           1.1 Employment Term.   The Company hereby offers to employ Executive,
and Executive hereby accepts employment by the Company, as its Vice President
and Chief Financial Officer on the terms and conditions set forth in this
Agreement. The period during which Executive is employed hereunder shall be
referred to as the “Employment Term.” The Executive’s Employment Term under this
Agreement shall commence on October 11, 2006 (“Employment Date”), and shall
continue for a period of three (3) years (“Initial Term”)subject to the
provisions of Section 2 “Termination of Employment”, and shall automatically be
renewed for successive one (1) year periods thereafter unless Executive’s
employment is terminated by either party giving written notice to the other
party at least sixty (60) days in advance of the expiration of the initial or
any successive Employment Term.  Termination by sixty (60) days written notice
pursuant to this Section 1.1 shall be treated as a termination by Executive
under Section 2.2 if given by Executive or as a termination without Cause under
Section 2.3 if given by the Company. 

           1.2 Compensation and Benefits.

           (a)          Base Salary.   During the Employment Term, the Company
will pay Executive a base monthly salary at an annualized rate of at least Two
Hundred and Seventy Five Thousand Dollars ($275,000) per year (“Base Salary”). 
The Company will review annually Executive’s Base Salary and, at its reasonable
discretion, may increase such Base Salary as it deems appropriate, provided
Executive’s Base Salary for any subsequent twelve month year shall not be less
than the preceding twelve month year except with Executive’s prior written
agreement.  Adjustments in Base Salary shall be automatically incorporated
herein by reference and be contractual obligations of Company.  Such Base Salary
shall be paid in accordance with the Company’s standard payroll practice for its
senior staff.

          (b)          Signing bonus.  Executive will receive a signing bonus of
$100,000 to be paid no later than thirty days after Employment Date.  In the
event that Executive voluntarily terminates this Agreement or is terminated for
Cause Executive will repay this signing bonus on a pro-rata basis based on the
number of completed months of the first  twelve months of this Agreement.  For
example, if Executive voluntarily terminates this Agreement after having
completed 6 months of employment Executive will be responsible for repaying 6/12
of the bonus, i.e. $50,000.

           (c)          Incentive Compensation.   In addition to the Base
Salary, during the Employment Period Executive shall be eligible for
participation in the 2003 Executive Incentive Plan (“EICP”) and the 2003 Long
Term Incentive Plan (“LTIP”), subject to any amendments made at Board’s
discretion as provided herein.  Performance measures and goals will be set by
the Compensation Committee of the Board.  The Target Award under the EICP is
equal to fifty (50%) percent of Base Salary with a maximum limitation of one
hundred percent (100%) of Executive’s actual Base Salary paid for that calendar
year.  Any payout for 2006 performance shall be based on the Company performance
prorated for the eligible period.  Payout under the EICP for a particular year
will be made in cash by March 31 of the next year, e.g. payout for 2006 will
occur prior to March 31, 2007.  Executive will be eligible to participate in the
2006-2008 LTIP on a pro-rata basis.   Actual awards, in accordance with the
Board approved plan and any amendments, are at the discretion of the
Compensation Committee, provided the Company represents and warrants to the
Executive that the terms of the EICP and LTIP will not be amended, modified,
changed, or interpreted or applied to make them less generous than they are on
October 11, 2006, without prior written notice.

--------------------------------------------------------------------------------




           (d)          Stock Options and Share Awards.   In addition, Executive
shall receive such number of stock options and performance restricted share
awards as are granted by the Compensation Committee in accordance with the Board
approved plans (all such plans being referred to as the “ Plans ”).  Executive
will be eligible to participate in the June 2007 option grant.  Vesting shall be
as provided in these existing plans, and subject to any amendments.    When used
in this Agreement “stock” and “shares” mean the Company’s publicly traded common
stock, $.01 par value.  Further, throughout this Agreement, the words “stock
options, awards, and grants” are used separately or in various combinations to
describe awards of shares or the right to acquire shares of Company stock under
various benefit plans or this Agreement, or both.

           (e)          Employment Inducement Awards.   As an incentive to
accepting employment with Company and entering into this Agreement, Executive
will be awarded upon Employment Date one hundred thousand (100,000) shares of
restricted stock, which restrictions will be removed  ratably over three (3)
years with the first year being the anniversary of Employment Date.

           (f)          Benefit Plans and Vacation.   Subject to the terms of
such Plans, throughout his employment under this Agreement, Executive shall be
entitled to participate in any and all employee benefits plans or programs of
the Company to the extent that he is otherwise eligible to participate under the
terms of those plans, including participation in any welfare benefit programs
provided by the Company (including, without limitation, medical, prescription,
dental, disability, employee life, group life, accidental death and travel
accident insurance programs), and fringe benefits and perquisites available
generally to Officers of the Company , including the provision of a company car
or car allowance. The Company shall not be obligated to institute, maintain, or
refrain from changing, amending, or discontinuing any benefit plan, or
perquisite, so long as such changes are similarly applicable to other Officers
of the Company.

          During the Employment Term, Executive shall be entitled to 5 days paid
vacation in 2006 and four (4) weeks paid vacation each calendar year beginning
in 2007 in accordance with the Company’s policies in effect from time to time,
provided the four (4) of weeks of vacation provided in this paragraph shall not
be reduced under such policies. 

           (g)          Expense Reimbursement.   The Company will reimburse
Executive in full for all reasonable and necessary business, entertainment and
travel expenses incurred or expended by Executive in the performance of the
duties hereunder in accordance with the Company’s customary practices applicable
to its senior staff.

           (h)          Location.    Executive will be located at the Company’s
headquarters to be established in Houston.  Until that office is opened
Executive may be temporarily located in other offices in the Houston area. 
Until the Metairie officer is closed, Executive will be required to spend in
excess of fifty (50) percent of Executive’s time at that office.  Travel and
accommodation expenses relating to visits to that office will be considered
normal business expenses. 

          (i)          Schedule of Compensation and Benefit Plans.  Attached to
this Agreement is a schedule of the compensation and benefit plans by name or
description that the   Company and Executive understand and intend to cover
Executive.  The terms and provisions of the items listed on the Schedule, as
modified by this Agreement, are incorporated herein by reference (whether or not
the actual plan documents are attached as exhibits) and are contractual by and
between Company and Executive.

Page 2 of 21

--------------------------------------------------------------------------------




           1.3 Extent of Services; Conflicts of Interest. 

           (a)           Executive shall devote substantially all of his working
time, attention and energies to the business of the Company, and its affiliated
entities.  Executive may be involved in charitable and professional activities,
trade and industry associations and the like providing these do not interfere
with the requirements of employment with the Company.

           (b)           During the term of his employment under this Agreement,
Executive shall not, directly or indirectly, without the prior consent of the
Chief Executive Officer of Company, render any services to any other person or
entity or acquire any interests of any type in any other entity, that might be
deemed in competition with the Company or any of its subsidiaries or affiliates
or in conflict with his position, provided, however, that the foregoing shall
not be deemed to prohibit Executive from (a) acquiring, solely as an investment,
any securities of a partnership, trust, limited liability company, corporation
or other entity (i) so long as he remains a passive investor in such entity,
(ii) so long as he does not become part of any control group thereof, and (iii)
so long as such entity is not, directly or indirectly, in competition with the
Company or any of its subsidiaries or affiliates, or (b) serving as a
consultant, advisor or director of any corporation which has a class of
outstanding equity securities registered under Sections 12(b) or 12(g) of the
Securities Exchange Act of 1934, as amended (the “ Exchange Act ”), and which is
not in competition with the Company or any of its subsidiaries or affiliates.

          (c)          Executive shall execute simultaneously with this
Agreement, the two Unfair Competition, Confidentiality and Non-Competition
Agreements attached as Appendix A and Appendix B.

          (d)          The Company shall execute simultaneously with this
Agreement the Indemnification Agreement attached as Appendix C.

          1.4 Change of Control

The Company policy related to Change of Control provisions is currently under
review.  At the completion of that review, the Executive will receive Change of
Control terms, if any, no less favorable than other Officers of the Company.

2.  Termination of Employment.

           2.1 Termination.   Executive’s employment by the Company shall be
terminated (1) automatically, upon the death or disability (as defined below),
of Executive, or (2) at the election of Executive upon 30 days written notice to
the Company by Executive for Good Reason (as defined below) or his voluntary
resignation at his election and without Good Reason, (3) by the Company for
Cause (as defined below), (4) by the Company without Cause, or (5) at the end of
the Employment Term as defined in Section 1.1. 

           2.2 Early Termination.   If Executive’s employment is terminated by
Executive at any time before the end of the Employment Term for any reason other
than for Good Reason, Executive shall be entitled to receive only (i) his Base
Salary and other earned compensation through the date of termination and (ii)
such stock options, share awards, and grants as shall have fully vested before
the date of termination.

           2.3 Termination by Executive for Good Reason or by Company without
Cause.   If Executive’s employment is terminated by Executive for Good Reason or
by the Company without Cause, then Executive shall be entitled to receive:  (i) 
in a lump sum payment within thirty (30) days of the date of termination, an
amount equal to the greater of (A) Executive’s current annual Base Salary as
provided herein plus Target Award incentive (50%) for the remaining  period of
the Initial Term or (B) Executive’s current annual Base Salary as provided
herein plus Target Award incentive (50%) for one year; (ii) full vesting of all
time related Options and restricted stock awarded at commencement of employment,
provided however, there will be no vesting of annual stock awards in the
post-employment exercise period in accordance with the Plans; (iii) the Company
will pay the COBRA premium to continue the same coverage under the Company’s
group medical insurance program period for the greater of the remaining period
of the Initial Term or twelve (12) months  subject to an overall maximum of
eighteen (18) months and; (iv) direct payment by the Company for the costs of
outplacement services obtained by the Executive within the one (1)  year period
after termination, not to exceed $20,000.

Page 3 of 21

--------------------------------------------------------------------------------




           2.4 Termination for Cause.  If Executive’s employment is terminated
at any time during the Employment Term for Cause (as defined herein), then
Executive shall be entitled to receive only (i) his Base Salary through the date
of termination and (ii) such stock options, restricted stock awards, and grants
as shall have fully vested before the date of termination.  In any such event,
Executive shall be ineligible for and shall forfeit all rights with respect to
options and grants that have not vested as of the time of termination for Cause.

           2.5 Termination as a Result of Death.  If Executive dies during the
Employment Term, the Company shall pay to Executive’s surviving spouse or such
other person or estate as the Executive may from time to time designate by
written notice to the Company, or such other person as may be required by law,
the Company will pay the following amounts:  (i) any unpaid Base Salary or other
compensation for services rendered to the date of death, and any unpaid expenses
required to be reimbursed under this Agreement, and any earned but unpaid
bonuses for any prior period; (ii) as of the date of termination by reason of
Executive’s death, stock options previously awarded to Executive that have
vested as of the date of death in keeping with the governing Plans.  No awards
or grants contemplated by this Agreement, but not yet awarded to Executive as of
the time of his death shall be granted.

           2.6 Termination as a Result of Disability.   The Company may
terminate Executive’s employment hereunder upon Executive becoming “Totally
Disabled.”  For purposes of this Agreement, Executive shall be considered
“Totally Disabled” if Executive has been physically or mentally incapacitated so
as to render Executive incapable of performing the essential functions of
Executive’s position with or without reasonable accommodation.  Executive’s
receipt of disability benefits for total disability under the Company’s
long-term disability plan or receipt of Social Security total disability
benefits shall be deemed conclusive evidence of Total Disability for purposes of
this Agreement. However, in the absence of Executive’s receipt of such long-term
disability benefits or Social Security benefits, the Chief Executive Officer in
good faith may determine that the Executive is disabled due to the needs of the
business and the unacceptable unavailability of Executive which is expected to
last for a continuous period of not less than six (6) months.  In the event of
such disability, Executive will continue to receive his Base Salary for six (6)
months or until benefits become payable to the Executive under the terms of the
Company’s disability policy, whichever first occurs. 

          2.7 No Setoff.   The Company’s obligation to make payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right, or action which Company may have against the Executive or others. 
In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable, or benefits to be
provided to the Executive under any of the provisions of this Agreement, and
such amounts shall not be reduced whether or not the Executive obtains or seeks
to obtain other employment.  

Page 4 of 21

--------------------------------------------------------------------------------




3.        Miscellaneous Matters.

           3.1 Exclusive Dispute Resolution Procedure.   In the event either
party contends the other has not complied with a provision of this Agreement or
asserts any claims under ERISA, other than the Non-Compete Agreements (which are
specifically excluded from this procedure), prior to seeking arbitration as
provided for below, the party claiming a violation of this Agreement, shall
advise the other party, in writing, of the specifics of the claim, including the
specific provision alleged to have been violated, as well as provide the other
party with any supporting documentation the party desires to produce at that
time.  If the Company is disputing amounts that Executive contends are due to
him, the Company shall provide a complete statement of the amount it is
disputing, the reason it is disputing it, and supporting documentation upon
request by Executive.  The parties will thereafter meet and attempt to resolve
their differences in a period not to exceed thirty (30) days, unless the parties
agree in writing to mutually extend the time for one additional thirty (30) day
period.  Following such attempts to resolve any such dispute, either party may
require arbitration of the other.  In order to do so, the request must be timely
made, in writing, and delivered to the other party (Executive or the Chief
Executive Officer) within thirty (30) days following the end of the resolution
period (or any valid extension thereof) referenced herein above.  The parties
hereto agree that any controversy or claim arising out of or relating to this
Agreement, or any dispute arising out of the interpretation or application of
this Agreement, which the parties hereto are unable to resolve as provided for
above, shall be finally resolved and settled exclusively by arbitration in the
city where the Company’s headquarters are then located or such other location as
the parties may agree, by a single arbitrator in accordance with the substantive
laws of the State of Texas to the extent not preempted by the Employee
Retirement Income Security Act, which shall govern all applicable benefits
issues, in keeping with the above required procedure.  If the parties cannot
agree upon an arbitrator, then each party shall choose its own independent
representative, and those independent representatives shall choose the single
arbitrator within thirty (30) days of the date of the selection of the first
independent representative.  The legal expenses of each party shall be borne by
them respectively.  However, the cost and expenses of the arbitrator in any such
action shall be borne equally by the parties.  The arbitrator’s decision,
judgment and award shall be final, binding and conclusive upon the parties and
may be entered in the highest court, state or federal, having jurisdiction.  The
arbitrator to which any such dispute shall be submitted in accordance with the
provision of this Article shall only have jurisdiction and authority to
interpret, apply or determine compliance with the provisions of this Agreement,
but shall not have jurisdiction or authority to add to, subtract from, or alter
in any way the provisions of this Agreement.

           3.2 Headings.   Section and other headings contained in this
Agreement are for reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

           3.3 Notices.   Any notice, communication, request, reply or advice
(here severally and collectively called “ Notice ”) required or permitted to be
given under this Agreement must be in writing and is effectively given by
deposit in the same in the United States mail, postage pre-paid and registered
or certified with return receipt requested, by national commercial courier for
next day delivery, or by delivering in person the same to the address of the
person or entity to be notified.  Notice deposited in the mail in the manner
herein above described shall be effective 48 hours after such deposit, Notice
sent by national commercial courier for next day delivery shall be effective on
the date delivered, and Notice delivered in person shall be effective at the
time of delivery.  For purposes of Notice, the address of the parties shall,
until changed as hereinafter provided, be as follows:

 

(a)

If to the Company :

 

 

 

 

 

Newpark Resources, Inc.

 

 

3850 Causeway Blvd., Suite 5770

 

 

Metairie, LA 70002-1752

 

 

Attention:      Chief Executive Officer

or at such address as the Company may have advised Executive in writing; and

 

(b)

If to Executive:

 

 

 

 

 

James E. Braun

or at such other address as Executive may have advised the Company in writing.

Page 5 of 21

--------------------------------------------------------------------------------




           3.4 Waiver.   The failure by any party to enforce any of its rights
under this Agreement shall not be deemed to be a waiver of such rights, unless
such waiver is an express written waiver which has been signed by the waiving
party.  Waiver of any one breach shall not be deemed to be a waiver of and other
breach of the same or any other provision of this Agreement.

           3.5 Choice of Law.   The validity of the agreement, the construction
of its terms and the determination of the rights and duties of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of Texas without regard to choice of law principles.

           3.6 Invalidity of Provisions.   If any provision of this Agreement is
adjudicated to be invalid, illegal or unenforceable under applicable law, the
validity or enforceability of the remaining provisions shall be unaffected.  To
the extent that any provision of this Agreement is adjudicated to be invalid,
illegal or unenforceable because it is overbroad, that provision shall not be
void but rather shall be limited only to the extent required by applicable law
and enforced as so limited.

           3.7 Entire Agreement; Written Modifications.   This Agreement, the
Non-Compete Agreements, and the specific documents referred to and incorporated
herein by reference (whether or not copies thereof are attached to this
Agreement)  together contain the entire agreement between the parties and
supersedes all prior or contemporaneous representations, promises,
understandings and agreements between Executive and the Company.

           3.8 No Assignments; Assumption by Successor.   This Agreement is
personal to the Company and the Executive and may not be assigned by either
party without the prior written consent of the other.  The Company will require
any successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of Company
to (i) expressly assume and agree to perform this Agreement in the same manner
and the same extent the Company would be required to perform it as if no such
succession had taken place; and (ii) notify the Executive of the assumption of
this Agreement within ten days of such assumption.  Failure of the Company to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be considered a Good Reason for the Executive to resign from
the Company.   As used in this Agreement, Company shall mean Newpark Resources,
Inc., and any successor to its business and/or assets as aforesaid which assumes
and agrees to perform this agreement by operation of law or otherwise.  However,
this agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators’
successors, heirs, and distributes, devisees, and legatees.

           3.9 Attorney’s Fee s.  The prevailing party in any action brought to
enforce this Agreement shall be entitled, in addition to such other relief that
may be granted, to a reasonable sum for attorney’s fees and costs incurred by
such party in enforcing or defending against an action to enforce this
Agreement.

           3.10 Definitions.  In this Agreement:

           (a)  “Cause” when used with reference to termination of the
employment of Executive by the Company for “Cause”, shall mean:

 

(1)

Executive’s conviction by a court of competent jurisdiction of, or entry of a
plea of guilty or nolo contendere for an act on the Executive’s part
constituting a felony; or

 

 

 

 

(2)

dishonesty; willful misconduct or gross neglect by Executive of his obligations
under this Agreement that results in material injury to the Company;

 

 

 

 

(3)

appropriation (or an overt act attempting appropriation) by Executive of a
material business opportunity of the Company;

 

 

 

 

(4)

theft, embezzlement or other similar misappropriation of funds or property of
the Company by Executive; or

 

 

 

 

(5)

the failure of Executive to follow the reasonable and lawful written
instructions or policy of the Company with respect to the services to be
rendered and the manner of rendering such services by Executive provided
Executive has been given reasonable and specific written notice of such failure
and opportunity to cure and no cure has been effected or initiated within a
reasonable time, but not less than 90 days, after such notice.

Page 6 of 21

--------------------------------------------------------------------------------




           (b)  “ Good Reason ” means any of the following:

 

(1)

the Company adversely changes Executive’s title or changes in any material
respect the responsibilities, authority or status of Executive without prior
notice and acceptance;

 

 

 

 

(2)

the substantial or material failure of the Company to comply with its
obligations under this Agreement or any other agreement that may be in effect
that is not remedied within a reasonable time after specific written notice
thereof by Executive to the Company;

 

 

 

 

(3)

the diminution of the Executive’s salary and or a material diminution of the
Executive’s benefits without prior notice and acceptance;

 

(4)

the failure of the Company to obtain the assumption of this Agreement by any
successor or assignee of the Company

 

 

 

 

(5)

Requiring Executive to relocate more than 50 miles from Houston, Texas

 

 

 

 

(6)

provided that in any of the above situations, Executive has given reasonable and
specific written notice to the Chief Executive Officer of such failure and the
Company has been given a reasonable opportunity to cure and no cure has been
effected or initiated within a reasonable time after such notice.

Executed as of the date first written above.

 

 

 

 

 

Signed:

/s/ James E. Braun

 

Signed:

/s/ Paul L. Howes

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

James E. Braun (Executive)

 

 

Paul L. Howes

 

 

 

 

President & CEO

 

 

 

 

Newpark Resources, Inc

 

 

 

 

 

 

 

 

 

 

Witness:

 

 

Witness:

/s/ Eric Wingerter

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Name: Eric Wingerter

Page 7 of 21

--------------------------------------------------------------------------------




APPENDIX A

ANCILLARY LOUISIANA UNFAIR COMPETITION, CONFIDENTIALITY AND
NON-COMPETITION AGREEMENT

           THIS LOUISIANA UNFAIR COMPETITION, CONFIDENTIALITY AND
NON-COMPETITION AGREEMENT (this “ Ancillary Agreement ”) dated and effective as
of October 11, 2006 is made by James E. Braun (“ Executive ”) and Newpark
Resources, Inc.  (the “ Company ”).

RECITALS:

           WHEREAS , Executive and the Company have entered into an Agreement
dated this date (the “ Employment Agreement ”), to which this Agreement is
ancillary and incorporated by reference, pursuant to which, among other things,
the Company agrees to make certain payments to Executive; and

           WHEREAS , pursuant to the Employment Agreement, the Company and
Executive have agreed to enter into this Ancillary Agreement; and

           NOW, THEREFORE , in consideration of Executive’s Employment Agreement
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Executive and the Company hereby covenant and agree as
follows:

           1.          Definitions.   Each capitalized term not defined herein
shall have the meaning assigned to that term in the Employment Agreement.

           2.          Confidentiality.   Executive acknowledges that in the
course of his relationship with the Company and its related entities Newpark
Drilling Fluids, Newpark Environmental Services, SOLOCO, Newpark Canada, and
Newpark Water (the “ Related Entities ” or referred to collectively with Newpark
Resources as the “ Company ”) he has in the past received, and may in the future
receive, certain trade secrets, programs, lists of customers and other
confidential or proprietary information and knowledge concerning the business of
the Company and its Related Entities (hereinafter collective referred to as “
Confidential Information ”) which the Company desires to protect.  Executive
understands that the information is confidential and he agrees not to reveal the
Confidential Information to anyone outside the Company so long as the
confidential or secret nature of the Confidential Information shall continue,
other than such disclosure as authorized by the Company or is made to a person
transacting business with the Company who has reasonable need for such
Confidential Information.  Executive further agrees that he will at no time use
the Confidential Information for or on behalf of any person other than the
Company for any purpose.  Executive further agrees to comply with the
confidentiality and other provisions set forth in this Agreement, the terms of
which are supplemental to any statutory or fiduciary or other obligations
relating to these matters.  On the termination of employment or his Employment
Agreement, Executive shall surrender to the Company all papers, documents,
writings and other property produced by him or coming into his possession by or
through his relationship with the Company or relating to the Confidential
Information and Executive agrees that all such materials will at all times
remain the property of the Company.

           3.          Specific Covenants.

                       (a)        This Agreement.   The terms of this Agreement
constitute Confidential Information, which Executive shall not disclose to
anyone other than his spouse, attorney, accountant, or as may be required by the
Company or by law.

Page 8 of 21

--------------------------------------------------------------------------------




                      (b)         Company Property.   All written materials,
customer or other lists or data bases, records, data, and other documents
prepared or possessed by Executive during Executive’s employment with the
Company are the Company’s property.  All information, ideas, concepts,
improvements, discoveries, and inventions that are conceived, made, developed,
or acquired by Executive individually or in conjunction with others during
Executive’s employment (whether during business hours and whether on the
Company’s premises or otherwise) which relate to the Company’s business,
products, or services are the Company’s sole and exclusive property.  All
memoranda, notes, records, files, correspondence, drawings, manuals, models,
specifications, computer programs, maps, and all other documents, data, or
materials of any type embodying such information, ideas, concepts, recipes,
inventory, prices, improvements, discoveries, and inventions are the Company’s
property.  At the termination of Executive’s employment with the Company for any
reason, Executive shall return all of the Company’s documents, data, or other
Company Property to the Company.  Included in the above are all such data that
Executive had access to, over, or possessed.  The Company desires by this
Agreement to protect its economic investment in its current and future
operations and business.

                       (c)         Confidential Information; Non-Disclosure.  
Executive acknowledges and stipulates that the business of the Company is highly
competitive, cost and price sensitive, and that he in connection with his work
and job have had access to Confidential Information relating to the Company’s
businesses and their methods and operations.  For purposes of this Agreement, “
Confidential Information ” means and includes the Company’s confidential and/or
proprietary information and/or trade secrets that have been developed or used
and/or will be developed and that cannot be obtained readily by third parties
from outside sources.  Confidential Information includes, by way of example and
without limitation, the following information regarding customers, employees,
contractors, its operations and its markets and the industry not generally known
to the public; strategies, methods, books, records, and documents; recipes,
technical information concerning products, equipment, services, and processes;
procurement procedures and pricing techniques; the names of and other
information concerning customers and those being solicited to be customers,
investors, and business relations (such as contact name, service provided,
pricing for that customer, type and amount of product used, credit and financial
data, and/or other information relating to the Company’s relationship with that
customer); pricing strategies and price curves; positions, plans, and strategies
for expansion or acquisitions; budgets; customer lists; research; financial and
sales data; raw materials purchasing or trading methodologies and terms;
evaluations, opinions, and interpretations of information and data; marketing
and merchandising techniques; prospective customers’ names and locations; grids
and maps; electronic databases; models; specifications; computer programs;
internal business records; contracts benefiting or obligating the Company; bids
or proposals submitted to any third party; technologies and methods; training
methods and training processes; organizational structure; personnel information,
including salaries of personnel; labor or employee relations or agreements;
payment amounts or rates paid to consultants or other service providers; and
other such confidential or proprietary information.  Information need not
qualify as a trade secret to be protected as Confidential Information under this
Agreement, and the authorized and controlled disclosure of Confidential
Information to authorized parties by Company in the pursuit of its business will
not cause the information to lose its protected status under this Agreement. 
Executive acknowledges and stipulates that this Confidential Information
constitutes a valuable, special, and unique asset used by the Company in its
businesses to obtain a competitive advantage over its competitors.  Executive
further acknowledges that protection of such Confidential Information against
unauthorized disclosure and use is of critical importance to the Company in
maintaining its competitive position and economic investment, as well as work
for its employees.

                      (d)          Unfair Competition Restrictions.   Executive
agrees that for a period of twenty- four (24) months following the date of his
termination (“ Restricted Term ”), he will not, directly or indirectly, for
himself or for others, anywhere in those areas where the Company currently
(including the City of New Orleans and its surrounding parishes, and in those
cities or parishes listed in Attachment “A-1” attached hereto) (the “ Restricted
Area ”) conduct or seek to conduct business of the same nature as the Company,
including the Related Entities, do any of the following, unless expressly
authorized by the Chief Executive Officer of the Company: Engage in, or assist
any person, entity, or business engaged in, the selling or providing of products
or services that would displace the products or services that (i) the Company is
currently in the business of providing and was in the business of providing, or
is planning to be in the business of providing, at the time of the execution of
this Agreement, or (ii) Executive had involvement in, access to, or received
Confidential Information about in the course of employment.  The foregoing is
expressly understood to include, without limitation, the business of the
manufacturing, selling and/or providing products or services of the same type
offered and/or sold by the Company.

Page 9 of 21

--------------------------------------------------------------------------------




           4.          Prohibition on Circumvention.   It is further agreed that
during the Restricted Term, Executive cannot circumvent these covenants by
alternative means or engage in any of the enumerated prohibited activities in
the Restricted Area by means of telephone, telecommunications, satellite
communications, correspondence, or other contact from outside the Restricted
Area.  Executive further understands that the foregoing restrictions may limit
his ability to engage in certain businesses during the Restricted Term, but
acknowledge that these restrictions are necessary to protect the Confidential
Information and business interests of the Company.

           5.          Proviso.   It is agreed that these covenants do not
prevent Executive from using and offering the general management or other skills
that he possessed prior to receiving access to Confidential Information and
knowledge from the Company.  This Agreement creates an advance approval process,
and nothing herein is intended, or will be construed as, a general restriction
against Executive’s pursuit of lawful employment in violation of any controlling
state or federal laws.  Executive is permitted to engage in activities that
would otherwise be prohibited by this covenant if such activities are determined
in the sole discretion of the Chief Executive Officer of the Company, and
authorized in writing, to be of no material threat to the legitimate business
interests of the Company.

           6.          Non-Solicitation of Customers.   For a period of
twenty-four (24) months following Executive’s termination of employment or
Employment Agreement, Executive agrees not to call on, service, or solicit
competing business from customers of the Company, in the Restricted Area, whom
he, within the previous twenty-four (24) months, (i) had or made contact with,
or (ii) had access to information and files about; or, induce or encourage any
such customer or other source of ongoing business to stop doing business with
the Company.  This provision does not prohibit Executive from managing or
providing other services or products that are not a product or services
currently offered by the Company.

           7.          Non-Solicitation of Employees.   For a period of
twenty-four (24) months following the date of Executive’s termination of
employment or Employment Agreement, Executive will not, either directly or
indirectly, call on, solicit, encourage, or induce any other employee or officer
of the Company, whom he had contact with, knowledge of, or association within
the course of employment with the Company to discontinue his or her employment,
and will not assist any other person or entity in such a solicitation.

           8.          Non-Disparagement.   Executive covenants and agrees he
will not engage in any pattern of conduct that involves the making or publishing
of written or oral statements or remarks (including, without limitation, the
repetition or distribution of derogatory rumors, allegations, negative reports
or comments) which are disparaging, deleterious or damaging to the integrity,
reputation or good will of the Company or its respective management or products
and services.

           9.          Separability of Covenants.   The covenants contained in
Section 3 herein constitute a series of separate but ancillary covenants, one
for each applicable parish in the State of Louisiana set forth in this Agreement
or Attachment “A-1” hereto.  If in any judicial proceeding, a court shall hold
that any of the covenants set forth in Section 3 exceed the time, geographic, or
occupational limitations permitted by applicable law, Executive and the Company
agree that such provisions shall and are hereby reformed to the maximum time,
geographic, or occupational limitations permitted by such laws, Further, in the
event a court shall hold unenforceable any of the separate covenants deemed
included herein, then such unenforceable covenant or covenants shall be deemed
eliminated from the provisions of this Agreement for the purpose of such
proceeding to the extent necessary to permit the remaining separate covenants to
be enforced in such proceeding.  Executive and the Company further agree that
the covenants in Section 3 shall each be construed as a separate agreement
independent of any other provisions of this Agreement, and the existence of any
claim or cause of action by Executive against the Company, whether predicated on
this Agreement, his Employment Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of any of the covenants of Section 3.

Page 10 of 21

--------------------------------------------------------------------------------




           10.       Consideration.   Executive acknowledges and agrees that no
other consideration for Executive’s covenants in this Agreement, other than that
specifically referred to in Section 1 of the Employment Agreement, has or will
be paid or furnished to him by the Company or the Related Entities.

           11.       Return of Items.  Upon termination and/or retirement,
Executive will return any computer related hardware or software, cell phone,
keys, or other data or company property in his possession or control, including
all customer list(s), pricing documents, etc., to the Company, except as may be
specifically provided for to the contrary in the Employment Agreement.

           12.       Meaning of Certain Terms.   All non-capitalized terms in
Sections 3 and 4 are intended to and shall have the same meanings that those
terms (to the extent they appear therein) have in La.  R.  S.  23:921.C. 
Subject to and only to the extent not consistent with the foregoing sentence,
the parties understand the following phrases to have the following meanings:

                       (a)          The phrase “ carrying on or engaging in a
business similar to the business of the Company ” includes engaging, as
principal, executive, employee, agent, trustee, advisor, consultant or through
the agency of any corporation, partnership, association or agent or agency, in
any business which conducts business in competition with the Company (including
its Related Entities) or being the owner of more than 1% of the outstanding
capital stock of any corporation, or an officer, director, or employee of any
corporation or other entity, (other than the Company or a corporation or other
entity, affiliated with the Company) or a member or employee or any partnership,
or an owner or employee of any other business, which conducts a business or
provides a service in the Restricted Area in competition with the Company or any
affiliated corporation or other entity.  Moreover, the term also includes (i)
directly or indirectly inducing any current customers of the Company, or any
affiliated corporation or other entity, to patronize any product or service
business in competition with the Company or any affiliated corporation or other
entity, (ii) canvassing, soliciting, or accepting any product or service
business of the type conducted by the Company or any affiliated corporation or
other entity (iii) directly or indirectly requesting or advising any current
customers of the Company or any affiliated corporation or other entity, to
withdraw, curtail or cancel such customer’s business with the Company or any
affiliated corporation or other entity; or (iv) directly or indirectly
disclosing to any other person, firm, corporation or entity, the names or
addresses of any of the current customers of the Company or any affiliated
corporation or other entity or the rates or other terms on which the Company
provides services to its customers.  In addition, the term includes directly or
indirectly, through any person, firm, association, corporation or other entity
with which Executive is now or may hereafter become associated, causing or
inducing any present employee of the Company or any affiliated corporation or
other entity to leave the employ of the Company or any affiliated corporation or
other entity to accept employment with Executive or with such person, firm,
association, corporation, or other entity.

                    (b)          The phrase “ a business similar to the business
of the Company ” means environmental services to the exploration, production and
maritime industries, mat sales and rentals, drilling fluids, and water treatment
and related technology; and, heavy oil and air treatment.

                    (c)          The phrase “ carries on a like business ”
includes, without limitation, actions taken by or through a wholly-owned
subsidiary or other affiliated corporation or entity.

                    (d)          All references to the Company shall also be
deemed to refer to and include the Related Entities.

           13.      Reasonable Restrictions.   Executive represents to the
Company that the enforcement of the restrictions contained in this Agreement
would not be unduly burdensome to Executive and acknowledges that Executive is
willing and able, subject to the Restricted Area as defined herein, to compete
in other geographical areas not prohibited by this Agreement.  The parties to
this Agreement hereby agree that the covenants contained in this Agreement are
reasonable.

Page 11 of 21

--------------------------------------------------------------------------------




           14.         Entire Agreement.   Except with respect to the Employment
Agreement executed concurrently herewith, and with respect to certain matters
included in a separate Agreement being entered into between Executive and the
Company on the date of this Agreement (“ Appendix B and B-1 ”), this Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter of this Agreement and supersedes and is in full substitution for
any and all prior agreements and understandings whether written or oral between
said parties relating to the subject matter of this Agreement.  This Agreement
shall not supersede or substitute for, nor be superseded or substituted by, the
Employment Agreement, but shall have full force and effect concurrently
therewith.

           15.         Amendment.   This Agreement may not be amended or
modified in any respect except by an agreement in writing executed by the
parties in the same manner as this Agreement except as provided in Section 18 of
this Agreement.

           16.         Assignment.   This Agreement (including, without
limitation, Executive’s obligations under Sections 3 and 4) may not be assigned
by the Company in a manner inconsistent with 3.8 of Executive’s Employment
Agreement without the consent of Executive in connection with the sale, transfer
or other assignment of all or substantially all of the capital stock or assets
of, or the merger of, the Company, provided that the party acquiring such
capital stock or assets or into which the company merges assumes in writing the
obligations of the Company hereunder and provided further that no such
assignment shall release the Company from its obligations hereunder.  This
Agreement (including, without limitation, Executive’s obligations under Sections
3 and 4) may not be assigned or encumbered in any way by Executive without the
written consent of the Company.

           17.         Successors.   This Agreement (including, without
limitation, Executive’s obligations under Sections 3 and 4) shall be binding
upon and shall inure to the benefit of and be enforceable by each of the parties
and their respective successors and assigns.

           18.         Unenforceable Provisions.   If, and to the extent that,
any section, paragraph, part, term and/or provision of this Agreement would
otherwise be found null, void, or unenforceable under applicable law by any
court of competent jurisdiction, that section, paragraph, part, term and/or
provision shall automatically not constitute part of this Agreement.  Each
section, paragraph, part, term and/or provision of this Agreement is intended to
be and is severable from the remainder of this Agreement.  If, for any reason,
any section, paragraph, part, term and/or provision herein is determined not to
constitute part of this Agreement or to be null, void, or unenforceable under
applicable law by any court of competent jurisdiction, the operation of the
other sections, paragraphs, parts, terms and/or provisions of this Agreement as
may remain otherwise intelligible shall not be impaired or otherwise affected
and shall continue to have full force and effect and bind the parties hereto.

           19.          Remedies.

                         (a)          Executive agrees that a breach or
violation of Section 3 or 4 of this Agreement by Executive shall entitle the
Company as a matter of right, to an injunction, without necessity of posting
bond, issued by any court of competent jurisdiction, restraining any further or
continued breach or violation of such provisions.  Such right to an injunction
shall be cumulative and in addition, and not in lieu of, any other remedies to
which the Company may show themselves justly entitled, including, but not
limited to, specific performance and damages.  The parties specifically agree
that the remedy of damages alone is inadequate.

                         (b)          In the event that Executive knowingly and
intentionally fails in any material respect to perform any of his material
obligations under this Agreement, the Company may elect (i) to cease any
payments under the Employment Agreement and recover all payments made to
Executive under the Employment Agreement on or subsequent to the date of the
failure, (ii) obtain an injunction and/or (iii) exercise any and all other
remedies available by law.

Page 12 of 21

--------------------------------------------------------------------------------




                         (c)          Notwithstanding the foregoing subsection
(b), Executive  will have no liability or responsibility for: (i) inadvertent
disclosure or use of the Information if (x) he uses the same degree of care in
safeguarding the Information that the Company uses to safeguard information of
like importance and (y) upon discovery of such inadvertent disclosure or use of
such material, Executive immediately uses his best efforts, including the
commencement of litigation, if necessary, to prevent any use thereof by the
person or persons to whom it has been disclosed and to prevent any further
incidental disclosure thereof; and (ii) , disclosure of Information (x) that is
required by law, (y) that is made pursuant to a proper subpoena from a court or
administrative agency of competent jurisdiction from a court or administrative
agency of competent jurisdiction or (z) that is made upon written demand of an
official involved in regulating Executive if before disclosure is made,
Executive immediately notifies the Company of the requested disclosure by the
most immediate means of communication available and confirms in writing such
notification within one business day thereafter.

          20.         Notice.   All notices, consents, requests, approvals or
other communications in connection with this Agreement and all legal process in
regard hereto shall be in writing and shall be deemed validly delivered, if
delivered personally or sent by certified mail, postage prepaid.  Unless changed
by written notice pursuant hereto, the address of each party for the purposes
hereof is as follows:

 

If to Executive :

If to the Company :

 

  James E. Braun

3850 Causeway Blvd., Suite 1770

 

 

Metairie, LA 70002-1752

 

 

Attn: Chief Executive Officer

Notice given by mail as set out above shall be deemed delivered only when
actually received.

          21.          Descriptive Headings.   The descriptive headings of the
several sections of this Agreement are inserted for convenience only and shall
not control or affect the meaning or construction of any of the provisions
hereof.

          22.          Governing Law.   This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Louisiana
without regard to conflicts of law principles.

IN WITNESS WHEREOF , the parties have duly executed this Louisiana Unfair
Competition, Confidentiality and Non-competition Agreement as of the date first
above written.

Signed:

/s/ James E. Braun

 

Signed:

/s/ Paul L. Howes

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

James E. Braun  (Executive)

 

 

Paul L. Howes

 

 

 

 

President & CEO

 

 

 

 

Newpark Resources, Inc

Page 13 of 21

--------------------------------------------------------------------------------




ATTACHMENT A-1 (Restricted Areas)
States and areas in which Newpark Resources, Inc. currently does business:

1.

Louisiana

5

Montana

 

 

 

 

2.

Texas

6.

Colorado

 

 

 

 

3.

Nevada

7.

South Dakota

 

 

 

 

4.

Wyoming

8.

Oklahoma

Other areas:

9.

The Gulf of Mexico, off what is commonly the “ Gulf Coast . ”

 

 

10.

Western Canada

Louisiana Parishes in which Newpark Resources, Inc currently does business:

1.

Acadia

17.

Lafayette

 

 

 

 

2.

Allen

18.

Lafourche

 

 

 

 

3.

Assumption

19.

Livingston

 

 

 

 

4.

Avoyelles

20.

Plaquemine

 

 

 

 

5.

Beauregard

21.

Pointe Coupee

 

 

 

 

6.

Bossier

22.

Rapides

 

 

 

 

7.

Calcasieu

23.

Richland

 

 

 

 

8.

Cameron

24.

St.  Charles

 

 

 

 

9.

East Ascension

25.

St.  James

 

 

 

 

10.

East Baton Rouge

26.

St.  Landry

 

 

 

 

11.

Evangeline

27.

St.  Martin

 

 

 

 

12.

Grant

28.

St.  Mary

 

 

 

 

13.

Iberia

29.

St.  Tammany

 

 

 

 

14.

Iberville

30.

Terrebonne

 

 

 

 

15.

Jeff Davis

31.

Vermilion

 

 

 

 

16.

Jefferson

32.

Washington

Page 14 of 21

--------------------------------------------------------------------------------




APPENDIX B

TEXAS AND NON-LOUISIANA UNFAIR COMPETITION, CONFIDENTIALITY AND
NON-COMPETITION AGREEMENT

           THIS UNFAIR COMPETITION, CONFIDENTIALITY AND NONCOMPETITION AGREEMENT
(this “ Ancillary Agreement ”) dated and effective as of October 11, 2006 is
made by James E. Braun (“ Executive ”) and Newpark Resources, Inc.  (the “
Company ”).

RECITALS:

           WHEREAS , Executive and the Company have entered into an Agreement
dated this date (the “ Employment Agreement ”), to which this Agreement is
ancillary and incorporated by reference, pursuant to which, among other things,
the Company agrees to make certain payments to Executive; and

           WHEREAS , pursuant to the Employment and Settlement Agreement, the
Company and Executive have agreed to enter into this Ancillary Agreement; and

           NOW, THEREFORE , in consideration of Executive’s Employment Agreement
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Executive and the Company hereby covenant and agree as
follows:

          1.           Definitions .   Each capitalized term not defined herein
shall have the meaning assigned to that term in the Employment Agreement.

           2.           Confidentiality .   Executive acknowledges that in the
course of his relationship with the Company and its related entities Newpark
Drilling Fluids, Newpark Environmental Services, SOLOCO, Newpark Canada, and
Newpark Water (the “ Related Entities ” or referred to collectively with Newpark
Resources as the “ Company ”) he has in the past received, and may in the future
receive, certain trade secrets, programs, lists of customers and other
confidential or proprietary information and knowledge concerning the business of
the Company and its Related Entities (hereinafter collective referred to as “
Confidential Information ”) which the Company desires to protect.  Executive
understands that the information is confidential and he agrees not to reveal the
Confidential Information to anyone outside the Company so long as the
confidential or secret nature of the Confidential Information shall continue,
other than such disclosure as authorized by the Company or is made to a person
transacting business with the Company who has reasonable need for such
Confidential Information.  Executive further agrees that he will at no time use
the Confidential Information for or on behalf of any person other than the
Company for any purpose.  Executive further agrees to comply with the
confidentiality and other provisions set forth in this Agreement, the terms of
which are supplemental to any statutory or fiduciary or other obligations
relating to these matters.  On the termination of employment or his Employment
Agreement, Executive shall surrender to the Company all papers, documents,
writings and other property produced by him or coming into his possession by or
through his relationship with the Company or relating to the Confidential
Information and Executive agrees that all such materials will at all times
remain the property of the Company.

          3.           Specific Covenants .

                        (a)           This Agreement.   The terms of this
Agreement constitute Confidential Information, which Executive shall not
disclose to anyone other than his spouse, attorney, accountant, or as may be
required by the Company or by law.

Page 15 of 21

--------------------------------------------------------------------------------




                        (b)           Company Property.   All written materials,
customer or other lists or data bases, records, data, and other documents
prepared or possessed by Executive during Executive’s employment with the
Company are the Company’s property.  All information, ideas, concepts,
improvements, discoveries, and inventions that are conceived, made, developed,
or acquired by Executive individually or in conjunction with others during
Executive’s employment (whether during business hours and whether on the
Company’s premises or otherwise) which relate to the Company’s business,
products, or services are the Company’s sole and exclusive property.  All
memoranda, notes, records, files, correspondence, drawings, manuals, models,
specifications, computer programs, maps, and all other documents, data, or
materials of any type embodying such information, ideas, concepts, recipes,
inventory, prices, improvements, discoveries, and inventions are the Company’s
property.  At the termination of Executive’s employment with the Company for any
reason, Executive shall return all of the Company’s documents, data, or other
Company Property to the Company.  Included in the above are all such data that
Executive had access to, over, or possessed.  The Company desires by this
Agreement to protect its economic investment in its current and future
operations and business.

                        (c)           Confidential Information; Non-Disclosure.
  Executive acknowledges and stipulates that the business of the Company is
highly competitive, cost and price sensitive, and that he in connection with his
work and job have had access to Confidential Information relating to the
Company’s businesses and their methods and operations.  For purposes of this
Agreement, “ Confidential Information ” means and includes the Company’s
confidential and/or proprietary information and/or trade secrets that have been
developed or used and/or will be developed and that cannot be obtained readily
by third parties from outside sources.  Confidential Information includes, by
way of example and without limitation, the following information regarding
customers, employees, contractors, its operations and its markets and the
industry not generally known to the public; strategies, methods, books, records,
and documents; recipes, technical information concerning products, equipment,
services, and processes; procurement procedures and pricing techniques; the
names of and other information concerning customers and those being solicited to
be customers, investors, and business relations (such as contact name, service
provided, pricing for that customer, type and amount of product used, credit and
financial data, and/or other information relating to the Company’s relationship
with that customer); pricing strategies and price curves; positions, plans, and
strategies for expansion or acquisitions; budgets; customer lists; research;
financial and sales data; raw materials purchasing or trading methodologies and
terms; evaluations, opinions, and interpretations of information and data;
marketing and merchandising techniques; prospective customers’ names and
locations; grids and maps; electronic databases; models; specifications;
computer programs; internal business records; contracts benefiting or obligating
the Company; bids or proposals submitted to any third party; technologies and
methods; training methods and training processes; organizational structure;
personnel information, including salaries of personnel; labor or employee
relations or agreements; payment amounts or rates paid to consultants or other
service providers; and other such confidential or proprietary information. 
Information need not qualify as a trade secret to be protected as Confidential
Information under this Agreement, and the authorized and controlled disclosure
of Confidential Information to authorized parties by Company in the pursuit of
its business will not cause the information to lose its protected status under
this Agreement.  Executive acknowledges and stipulates that this Confidential
Information constitutes a valuable, special, and unique asset used by the
Company in its businesses to obtain a competitive advantage over its
competitors.  Executive further acknowledges that protection of such
Confidential Information against unauthorized disclosure and use is of critical
importance to the Company in maintaining its competitive position and economic
investment, as well as work for its employees.

                        (d)              Unfair Competition Restrictions.  
Executive agrees that for a period of twenty-four (24) months following the date
of his termination or such lesser period of time as is the maximum amount
permitted by law (“ Restricted Term ”), he will not, directly or indirectly, for
himself or for others, anywhere in those areas where the Company currently
(including the City of Houston and its surrounding counties, and in those cities
or counties or states listed in Attachment “B-1” attached hereto) (the “
Restricted Area ”) conduct or seek to conduct business of the same nature as the
Company, do any of the following, unless expressly authorized by the Chief
Executive Officer of the Company: Engage in, or assist any person, entity, or
business engaged in, the selling or providing of products or services that would
displace the products or services that (i) the Company is currently in the
business of providing and was in the business of providing, or is planning to be
in the business of providing, at the time of the execution of this Agreement, or
(ii) Executive had involvement in, access to, or received Confidential
Information about in the course of employment.  The foregoing is expressly
understood to include, without limitation, the business of the manufacturing,
selling and/or providing products or services of the same type offered and/or
sold by the Company.

Page 16 of 21

--------------------------------------------------------------------------------




          4.          Prohibition on Circumvention.   It is further agreed that
during the Restricted Term, Executive cannot circumvent these covenants by
alternative means or engage in any of the enumerated prohibited activities in
the Restricted Area by means of telephone, telecommunications, satellite
communications, correspondence, or other contact from outside the Restricted
Area.  Executive further understands that the foregoing restrictions may limit
his ability to engage in certain businesses during the Restricted Term, but
acknowledge that these restrictions are necessary to protect the Confidential
Information and business interests of the Company.

          5.          Proviso.  It is agreed that these covenants do not prevent
Executive from using and offering the general management or other skills that he
possessed prior to receiving access to Confidential Information and knowledge
from the Company.  This Agreement creates an advance approval process, and
nothing herein is intended, or will be construed as, a general restriction
against Executive’s pursuit of lawful employment in violation of any controlling
state or federal laws.  Executive is permitted to engage in activities that
would otherwise be prohibited by this covenant if such activities are determined
in the sole discretion of the Chief Executive Officer of the Company, and
authorized in writing, to be of no material threat to the legitimate business
interests of the Company.

          6.          Non-Solicitation of Customers.   For a period of
twenty-four (24) months following Executive’s termination of employment or
Employment Agreement, Executive agrees not to call on, service, or solicit
competing business from customers of the Company, in the Restricted Area, whom
he, within the previous twenty-four (24) months, (i) had or made contact with,
or (ii) had access to information and files about; or, induce or encourage any
such customer or other source of ongoing business to stop doing business with
the Company.  This provision does not prohibit Executive from managing or
providing other services or products that are not a product or services
currently offered by the Company.

          7.          Non-Solicitation of Employees.   For a period of
twenty-four (24) months following the date of Executive’s termination of
employment or Employment Agreement, Executive will not, either directly or
indirectly, call on, solicit, encourage, or induce any other employee or officer
of the Company, whom he had contact with, knowledge of, or association within
the course of employment with the Company to discontinue his or her employment,
and will not assist any other person or entity in such a solicitation.

          8.          Non-Disparagement.   Executive covenants and agrees he
will not engage in any pattern of conduct that involves the making or publishing
of written or oral statements or remarks (including, without limitation, the
repetition or distribution of derogatory rumors, allegations, negative reports
or comments) which are disparaging, deleterious or damaging to the integrity,
reputation or good will of the Company or its respective management or products
and services.

          9.          Separability of Covenants.   The covenants contained in
Section 3 herein constitute a series of separate but ancillary covenants, one
for each applicable county in the State of Texas and/or each area of operation
in each state, county, and area as set forth in this Agreement or Attachment “B-
1” hereto.  If in any judicial proceeding, a court shall hold that any of the
covenants set forth in Section 3 exceed the time, geographic, or occupational
limitations permitted by applicable law, Executive and the Company agree that
such provisions shall and are hereby reformed to the maximum time, geographic,
or occupational limitations permitted by such laws.  Further, in the event a
court shall hold unenforceable any of the separate covenants deemed included
herein, then such unenforceable covenant or covenants shall be deemed eliminated
from the provisions of this Agreement for the purpose of such proceeding to the
extent necessary to permit the remaining separate covenants to be enforced in
such proceeding.  Executive and the Company further agree that the covenants in
Section 3 shall each be construed as a separate agreement independent of any
other provisions of this Agreement, and the existence of any claim or cause of
action by Executive against the Company, whether predicated on this Agreement or
Employment Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of any of the covenants of Section 3.

Page 17 of 21

--------------------------------------------------------------------------------




          10.          Consideration.  Executive acknowledges and agrees that no
other consideration for Executive’s covenants in this Agreement, other than that
specifically referred to in Section 1 of the Employment Agreement, has or will
be paid or furnished to him by the Company or the Related Entities.

          11.          Return of Items.  Upon termination and/or retirement,
Executive will return any computer related hardware or software, cell phone,
keys, or other data or company property in his possession or control, including
all customer list(s), pricing documents, etc., to the Company, except as may be
specifically provided for to the contrary in Executive’s Employment Agreement.

          12.          Meaning of Certain Terms.  The parties understand the
following phrases to have the following meanings:

                         (a)          The phrase “ carrying on or engaging in a
business similar to the business of the Company ” includes engaging, as
principal, executive, employee, agent, trustee, advisor, consultant or through
the agency of any corporation, partnership, association or agent or agency, in
any business which conducts business in competition with the Company (including
its Related Entities) or being the owner of more than 1% of the outstanding
capital stock of any corporation, or an officer, director, or employee of any
corporation or other entity, (other than the Company or a corporation or other
entity, affiliated with the Company) or a member or employee or any partnership,
or an owner or employee of any other business, which conducts a business or
provides a service in the Restricted Area in competition with the Company or any
affiliated corporation or other entity.  Moreover, the term also includes (i)
directly or indirectly inducing any current customers of the Company, or any
affiliated corporation or other entity, to patronize any product or service
business in competition with the Company or any affiliated corporation or other
entity, (ii) canvassing, soliciting, or accepting any product or service
business of the type conducted by the Company or any affiliated corporation or
other entity (iii) directly or indirectly requesting or advising any current
customers of the Company or any affiliated corporation or other entity, to
withdraw, curtail or cancel such customer’s business with the Company or any
affiliated corporation or other entity; or (iv) directly or indirectly
disclosing to any other person, firm, corporation or entity, the names or
addresses of any of the current customers of the Company or any affiliated
corporation or other entity or the rates or other terms on which the Company
provides services to its customers.  In addition, the term includes directly or
indirectly, through any person, firm, association, corporation or other entity
with which Executive is now or may hereafter become associated, causing or
inducing any present employee of the Company or any affiliated corporation or
other entity to leave the employ of the Company or any affiliated corporation or
other entity to accept employment with Executive or with such person, firm,
association, corporation, or other entity.

                       (b)          The phrase “ a business similar to the
business of the Company ” means environmental services to the exploration,
production and maritime industries, mat sales and rentals, drilling fluids, and
water treatment and related technology; and, heavy oil and air treatment.

                       (c)          The phrase “ carries on a like business ”
includes, without limitation, actions taken by or through a wholly-owned
subsidiary or other affiliated corporation or entity.

                        (d)          All references to the Company shall also be
deemed to refer to and include the Related Entities

          13.         Reasonable Restrictions.   Executive represents to the
Company that the enforcement of the restrictions contained in this Agreement
would not be unduly burdensome to Executive and acknowledges that Executive is
willing and able, subject to the Restricted Area as defined herein, to compete
in other geographical areas not prohibited by this Agreement.  The parties to
this Agreement hereby agree that the covenants contained in this Agreement are
reasonable.

Page 18 of 21

--------------------------------------------------------------------------------




          14.          Entire Agreement.   Except with respect to the Employment
Agreement executed concurrently herewith, and with respect to certain matters
included in a separate Agreement being entered into between Executive and the
Company on the date of this Agreement (“ Appendix A and A-1 ”), this Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter of this Agreement and supersedes and is in full substitution for
any and all prior agreements and understandings whether written or oral between
said parties relating to the subject matter of this Agreement.  This Agreement
shall not supersede or substitute for, nor be superseded or substituted by, the
Employment Agreement, but shall have full force and effect concurrently
therewith.

          15.          Amendment.   This Agreement may not be amended or
modified in any respect except by an agreement in writing executed by the
parties in the same manner as this Agreement except as provided in Section 18 of
this Agreement.

          16.          Assignment.   This Agreement (including, without
limitation, Executive’s obligations under Sections 3 and 4) may not be assigned
by the Company in a manner inconsistent with 3.8 of Executive’s Employment
Agreement without the consent of Executive in connection with the sale, transfer
or other assignment of all or substantially all of the capital stock or assets
of, or the merger of, the Company provided that the party acquiring such capital
stock or assets or into which the company merges assumes in writing the
obligations of the Company hereunder and provided further that no such
assignment shall release the Company from its obligations hereunder.  This
Agreement (including, without limitation, Executive’s obligations under Sections
3 and 4) may not be assigned or encumbered in any way by Executive without the
written consent of the Company.

          17.          Successors.   This Agreement (including, without
limitation, Executive’s obligations under Sections 3 and 4) shall be binding
upon and shall inure to the benefit of and be enforceable by each of the parties
and their respective successors and assigns.

          18.          Unenforceable Provisions.   If, and to the extent that,
any section, paragraph, part, term and/or provision of this Agreement would
otherwise be found null, void, or unenforceable under applicable law by any
court of competent jurisdiction, that section, paragraph, part, term and/or
provision shall automatically not constitute part of this Agreement.  Each
section, paragraph, part, term and/or provision of this Agreement is intended to
be and is severable from the remainder of this Agreement.  If, for any reason,
any section, paragraph, part, term and/or provision herein is determined not to
constitute part of this Agreement or to be null, void, or unenforceable under
applicable law by any court of competent jurisdiction, the operation of the
other sections, paragraphs, parts, terms and/or provisions of this Agreement as
may remain otherwise intelligible shall not be impaired or otherwise affected
and shall continue to have full force and effect and bind the parties hereto.

          19.          Remedies.

                         (a)          Executive agrees that a breach or
violation of Section 3 or 4 of this Agreement by Executive shall entitle the
Company as a matter of right, to an injunction, without necessity of posting
bond, issued by any court of competent jurisdiction, restraining any further or
continued breach or violation of such provisions.  Such right to an injunction
shall be cumulative and in addition, and not in lieu of, any other remedies to
which the Company may show themselves justly entitled, including, but not
limited to, specific performance and damages.  The parties specifically agree
that the remedy of damages alone is inadequate.

                          (b)          In the event that Executive knowingly and
intentionally fails in any material respect to perform any of his material
obligations under this Agreement, the Company may elect (i) to cease any
payments due under the Employment Agreement and recover all payments made to
Executive under the Employment Agreement on or subsequent to the date of the
failure, (ii) obtain an injunction and/or (iii) exercise any and all other
remedies available by law.

Page 19 of 21

--------------------------------------------------------------------------------




                          (c)          Notwithstanding the foregoing subsection
(b), Executive  will have no liability or responsibility for: (i) inadvertent
disclosure or use of the Information if (x) he uses the same degree of care in
safeguarding the Information that the Company uses to safeguard information of
like importance and (y) upon discovery of such inadvertent disclosure or use of
such material, Executive immediately uses his best efforts, including the
commencement of litigation, if necessary, to prevent any use thereof by the
person or persons to whom it has been disclosed and to prevent any further
incidental disclosure thereof; and (ii) , disclosure of Information (x) that is
required by law, (y) that is made pursuant to a proper subpoena from a court or
administrative agency of competent jurisdiction from a court or administrative
agency of competent jurisdiction or (z) that is made upon written demand of an
official involved in regulating Executive  if before disclosure is made,
Executive immediately notifies the Company of the requested disclosure by the
most immediate means of communication available and confirms in writing such
notification within one business day thereafter.

          20.          Notice.   All notices, consents, requests, approvals or
other communications in connection with this Agreement and all legal process in
regard hereto shall be in writing and shall be deemed validly delivered, if
delivered personally or sent by certified mail, postage prepaid.  Unless changed
by written notice pursuant hereto, the address of each party for the purposes
hereof is as follows:

 

If to Executive :

If to the Company :

 

Mr. James E. Braun

3850 Causeway Blvd., Suite 1770

 

 

Metairie, LA 70002-1752

 

 

Attn: Chief Executive Officer

Notice given by mail as set out above shall be deemed delivered only when
actually received.

          21.          Descriptive Headings.   The descriptive headings of the
several sections of this Agreement are inserted for convenience only and shall
not control or affect the meaning or construction of any of the provisions
hereof.

          22.          Governing Law.   This Appendix B shall be governed by and
construed and enforced in accordance with the laws of the State of Texas (other
than the choice of law principles thereof).

          IN WITNESS WHEREOF , the parties have duly executed this Unfair
Competition, Confidentiality and Non-competition Agreement as of the date first
above written.

Signed:

/s/ James E. Braun

 

Signed:

/s/ Paul L. Howes

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

James E. Braun  (Executive)

 

 

Paul L. Howes

 

 

 

 

President & CEO

 

 

 

 

Newpark Resources, Inc

Page 20 of 21

--------------------------------------------------------------------------------




ATTACHMENT B-1 (Restricted Areas)
Areas in which Newpark Resources, Inc. currently does business:

1.

Louisiana

5.

Wyoming

 

 

 

 

2.

Texas

6.

Utah

 

 

 

 

3.

Oklahoma

7.

Nevada

 

 

 

 

4.

Colorado

8.

Montana

Other states or areas in which Newpark Resources, Inc currently does business:

9.

Western Canada

 

 

10.

Gulf of Mexico (off the “ Gulf Coast ”)

Texas Counties in which Newpark Resources, Inc currently does business:

1.

Andrews

21.

Ector

41.

Karnes

61.

Pecos

81.

Val Verde

 

 

 

 

 

 

 

 

 

 

2.

Aransas

22.

Fayette

42.

Kenedy

62.

Polk

82.

Victoria

 

 

 

 

 

 

 

 

 

 

3.

Austin

23.

Fort Bend

43.

Kleberg

63.

Reagan

83.

Waller

 

 

 

 

 

 

 

 

 

 

4.

Bee

24.

Freestone

44.

Lavaca

64.

Reeves

84.

Washington

 

 

 

 

 

 

 

 

 

 

5.

Bienville

25.

Gaines

45.

Leon

65.

Robertson

85.

Webb

 

 

 

 

 

 

 

 

 

 

6.

Borden

26.

Galveston

46.

Liberty

66.

Roosevelt

86.

Wharton

 

 

 

 

 

 

 

 

 

 

7.

Brazoria

27.

Glasscock

47.

Limestone

67.

Rusk

87.

Winkler

 

 

 

 

 

 

 

 

 

 

8.

Brazos

28.

Goliad

48.

Live Oak

68.

San Patricio

88.

Yoakum

 

 

 

 

 

 

 

 

 

 

9.

Brooks

29.

Gregg

49.

Loving

69.

Schleicher

89.

Zapata

 

 

 

 

 

 

 

 

 

 

10.

Burleson

30.

Hardin

50.

Lubbock

70.

Scurry

 

 

 

 

 

 

 

 

 

 

 

 

11.

Calhoun

31.

Harris

51.

Marion

71.

Shelby

 

 

 

 

 

 

 

 

 

 

 

 

12.

Cameron

32.

Harrison

52.

Matagorda

72.

Snyder

 

 

 

 

 

 

 

 

 

 

 

 

13.

Chambers

33.

Hidalgo

53.

McMullen

73.

Starr

 

 

 

 

 

 

 

 

 

 

 

 

14.

Cochran

34.

Hockley

54.

Motley

74.

Sterling

 

 

 

 

 

 

 

 

 

 

 

 

15.

Colorado

35.

Houston

55.

Nacogdoches

75.

Terrell

 

 

 

 

 

 

 

 

 

 

 

 

16.

Crane

36.

Howard

56.

Navarro

76.

Terry

 

 

 

 

 

 

 

 

 

 

 

 

17.

Crockett

37.

Jackson

57.

Newton

77.

Titus

 

 

 

 

 

 

 

 

 

 

 

 

18.

Culberson

38.

Jefferson

58.

Nueces

78.

Tom Green

 

 

 

 

 

 

 

 

 

 

 

 

19.

Dewitt

39.

Jim Hogg

59.

Orange

79.

Upshur

 

 

 

 

 

 

 

 

 

 

 

 

20.

Duval

40.

Jim Wells

60.

Panola

80.

Upton

 

 

Page 21 of 21

--------------------------------------------------------------------------------